956 F.2d 270
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas ROBINSON, Plaintiff-Appellant,v.Tom BONACUSE;  Alice Bonacuse;  Maus Weaver;  Trish Weaver,Defendants-Appellees.
No. 91-3400.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1992.

Before KEITH and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
This case was remanded to the district court by order filed November 26, 1991, for the limited purpose of ruling on appellant's motion for extension of time.   The notice of appeal filed May 1, 1991, from the judgment entered March 11, 1991, was 21 days late.   Fed.R.App.P. 4(a) and 26(a).   The district court by order filed December 5, 1991, denied the motion for extension of time.


2
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Cherokee Express, Inc. v. Cherokee Express, Inc., 924 F.2d 603, 608 (6th Cir.1991);   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam).   Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


3
Accordingly, it is ORDERED that the case be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.